Judgment unanimously affirmed. Memorandum: Defendant was convicted of one count of sodomy in the first degree (Penal Law § 130.50 [3]), and now contends that he was denied effective assistance of counsel. That contention is without merit. Defendant has *935failed to demonstrate that he was deprived of a fair trial by less than meaningful representation. "[T]he evidence, the law, and the circumstances of [the] case, viewed in totality and as of the time of the representation, reveal that [defendant’s] attorney provided meaningful representation” (People v Baldi, 54 NY2d 137,147; see, People v Russo, 85 NY2d 872, 874; People v Hobot, 84 NY2d 1021; People v Flores, 84 NY2d 184). (Appeal from Judgment of Genesee County Court, Morton, J.—Sodomy, 1st Degree.) Present—Pine, J. P., Lawton, Callahan, Davis and Boehm, JJ.